Citation Nr: 0829169	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection post 
traumatic stress disorder (PTSD) and if so, is service 
connection warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs 
(VA), Regional Office (RO).

By history, it is noted that in April 2002 the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran did not appeal the determination; thus, it 
became final.  In June 2006, it received a claim to reopen 
the matter.  Although the RO did not reopen the claim in the 
October 2006 rating decision, the Board is required to first 
consider whether new and material evidence had been 
presented, and then if so, the merits of the claim can be 
considered.  The Board will make an initial determination as 
to whether evidence that is "new and material" has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 
2001).  The issue is as phrased on the title page of the 
decision. 

The Board notes that the veteran submitted additional medical 
evidence after his hearing that the RO did not review.  The 
veteran did not waive RO consideration, however, the Board 
finds that the evidence either does not provide evidence to 
assist in the establishment of the claims, or with reference 
to entitlement to service connection for PTSD, the issue is 
addressed in the remand portion of this decision.

The issue of entitlement to service connection for PTSD is 
being addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of bilateral hearing loss and active 
military service is not of record and any hearing loss is not 
related to service from November 1967 to June 1969.

2.  A current diagnosis of a right hand disability is not of 
record. 

3.  A right knee disability is not the result of active 
military service from November 1967 to June 1969.

4.  Service connection for PTSD was denied in an April 2002 
rating decision.  The veteran was notified of this decision 
and he did not file an appeal.

5.  Evidence received since the April 2002 RO decision is new 
and relates to the pertinent unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  A right hand disability was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A right knee disability was not incurred in or aggravated 
by service, nor can in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The evidence added to the record since the RO's April 
2002 decision, denying the claim of entitlement to service 
connection for PTSD, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the April 2002 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that there was insufficient evidence to confirm evidence of 
an in-service stressor and no evidence of a link between the 
veteran's current symptoms and an in-service stressor.  The 
evidence of record at the time of the decision consisted of 
the veteran's service treatment records from November 1967 to 
June 1969, VA examination dated in August 2001, treatment 
records from the Veteran's Center in Rhode Island from April 
2000 to July 2000, PTSD questionnaire and the veteran's 
response, form DD-214 and the veteran's Veteran Center 
intake.  The veteran was notified of the decision in May 
2002.  The veteran did not file an appeal and the April 2002 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

In June 2006, the veteran submitted a new claim for PTSD.  
The relevant evidence submitted since the April 2002 rating 
decision includes treatment records from the Veteran's Center 
in Rhode Island from July 2002 to June 2006 and from July 
2006 to May 2008, form DD-214, and the Veteran Center intake.

The Board finds the treatment records from the Veteran's 
Center in Rhode Island from July 2002 to June 2006 and from 
July 2006 to May 2008, to be new evidence because it has not 
been previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  The evidence is also 
material because it relates to a fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for PTSD.  The evidence provides a medical link 
between the veteran's PTSD and his service.  

Furthermore, the veteran provided additional information as 
to his in-service stressors, including witnessing another 
soldier take his life in basic training and witnessing a boy 
blow himself up and kill six soldiers in the process.  

In conclusion, the Board finds that the evidence received 
since the April 2002 rating decision is new and material, and 
the claim of entitlement to service connection for PTSD is 
reopened.  The claim of entitlement to service connection for 
PTSD is addressed in the remand portion of this opinion.

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when such are manifested to 
a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R.  
§§ 3.307, 3.309(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The Board has received new treatment records from August 
2006, showing that the veteran complained of having water in 
his left ear due to swimming and having his ear plugs loosen.  
January 2008 records show a slight decrease in hearing due to 
a build up of wax.  No auditory thresholds were taken for the 
veteran, however, these records clearly do not indicate a 
problem related to service.

A review of the veteran's service treatment records show that 
on pre-enlistment in November 1967, the veteran entered 
service with normal hearing in both ears pursuant to 38 
C.F.R. § 3.385 (2007).

On the authorized audiological evaluation in November 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
5
0
5
10
25

The veteran received another separation examination in June 
1969; no pure tone thresholds were recorded.  However, the 
veteran indicated that his hearing was normal and did not 
report any hearing loss.  There were no complaints of hearing 
loss at any point during the veteran's service.

There was no evidence of hearing loss present to a 
compensable degree within a year of service, and therefore, 
the presumptive regulations are not for application.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  

The veteran submitted new documentary evidence directly to 
the Board in May 2008.  While the veteran did not waive RO 
consideration, the Board finds no prejudice to the veteran in 
reviewing these records, as the records provide no link 
between the veteran's current hearing loss and his service.  
There is no evidence of the veteran being treated for any ear 
condition until 2006, when he complains of wax build up.  The 
veteran only reports not being able to hear after he emerged 
from the pool.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Therefore, the current records provide no link to the 
veteran's service, providing evidence against this claim, 
indicating a problem that began decades after service with no 
connection to service.  

Right Hand Disability

A review of the veteran's medical records is negative for 
evidence of a right hand disability.  The service treatment 
records show no complaints relating to the veteran's right 
hand.  The veteran's entrance examination does not show any 
complaints of a right hand disability.  His separation 
treatment record shows that his upper extremities were 
normal.  There were no complaints or injuries relating to the 
veteran's hand throughout his service. 

At a hearing before the undersigned in May 2008, the veteran 
testified that in the spring of 1969, he was working on a 
forklift when the front wheel came off and the veteran fell 
on steel and hurt his hand.  As noted, there is no record of 
an in-service hand injury, and the veteran's medical records 
do not show treatment for a hand injury.  The medical 
evidence also fails to show a current hand disability, 
providing evidence against this claim.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for a right hand disability, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 




Right Knee Disability 

The veteran attributes his right knee disability to the 
forklift incident in the spring of 1969.  Medical records 
show that the veteran currently has a torn medial meniscus of 
the right knee.  

A review of the veteran's service treatment records show that 
on entrance into service, the veteran had no complaints 
regarding his knees and they were marked as normal.  During 
service, the veteran complained of muscle spasms and 
tightness in both legs.  He reported having paralytic polio 
at age seven and dated his symptoms back to this disease.  
Treatment records show that there was no evidence of atrophy, 
his muscles were well developed and he had no other 
neurological symptoms.  His separation examination shows no 
complaints of knee pain, his lower extremities were marked 
normal and he indicated that he did not have a tricked or 
locked knee.

In 2004, mild degenerative changes were noted with mild 
narrowing of the medial knee joint compartment.  The veteran 
reported that he was injured on his job on November 22, 2004 
(many years after service, providing evidence against this 
claim) when he tripped over metal and fell onto his knees and 
hand.  The examiner stated to a reasonable degree of medical 
certainty that a direct casual relationship between the 
veteran's work injury and his current disability.  The 
examiner listed his past history as "noncontributory."

Such facts only provide evidence against all of the veteran's 
claims, undermining his credibility. 

A letter from Dr. J.F. dated in April 2005 for the purposes 
of the veteran's insurance carrier, stated that the veteran 
injured his knees on November 22, 2004, when he fell on 
concrete and injured his knees.  The doctor reported that the 
veteran has been out of work since that event.  He stated 
that the veteran has osteoarthritis in both knees secondary 
to a work event, providing more evidence against this claim.

Medical records dated in August 2005 report that the veteran 
was scheduled for knee surgery for a work related injury.  
The Rhode Island Hospital record indicates that the veteran 
had a work related injury to his right knee and was 
unresponsive to more conservative measures.  A right knee 
arthroscopy with partial medial meniscectomy and 
chondroplasty/debridement was performed.  

April 2006, medical records show that the veteran presented 
for pain in his knees from a fall at work and possibly, when 
a tractor fell on him in Vietnam.  This is the first mention 
in the veteran's treatment records that his knee injuries 
might be related to his service.  

Medical records submitted by the veteran dated from 2006-
2008, show only the severity of the knee condition, but do 
not bare on the claim itself, as there is no information 
which provides a nexus between the veteran's knee disability 
and service.  Therefore, the records will not be discussed in 
connection with his current claim.  

The record is void of any complaints of or findings 
associated with a right knee disability until 2005, many 
years post service.  Other than the April 2006 treatment 
record, all other medical records attribute the veteran's 
current right knee disability to an injury incurred at work 
in 1994.  The April 2006 treatment record is a mere 
transcription of lay history and, as such, is not "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Furthermore, the presumptive regulations do not 
apply in this case, as the veteran did not present with his 
symptoms within a year of his separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  The absence of evidence in 
support of the veteran's contentions that his disability is 
related to his service is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002).

Even if the Board assumes that the current knee problem is 
not the result of the injury after service, it does not 
provide a basis to assume that this disorder is the result of 
service. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a finding that the disorders that were indicating 
in the medical record only a few years ago are related to 
service from November 1967 to June 1969, so many years ago, 
requires a degree of medical expertise that the veteran does 
not have.  In any event, his statements are found to be 
outweighed by the service and post-service treatment records, 
which provide highly probative evidence against all claims. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for a right knee 
disability is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2006, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2006 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a July 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  

The Board acknowledges that the veteran was not examined for 
the purpose of addressing his service connection claims for 
bilateral hearing loss, a right hand disability and a right 
knee disability; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that bilateral hearing loss, a right hand 
disability and a right knee disability may be associated with 
service more than 30 years ago.  The Board finds that the 
evidence does not reflect competent evidence showing or 
indicating a nexus between service and the veteran's claimed 
disabilities, and a current diagnosis of a right hand 
disability is not of record.  Further, the Board finds that 
the medical evidence that does exist provides evidence 
against all claims.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Again, the service medical records provide no basis to grant 
the claims, and in fact provide evidence against the claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD. 

The Court acknowledged the change from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen v. Brown, 
10 Vet. App. 128, 140-141 (1997).

The veteran has been diagnosed with PTSD due to in-service 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army in Vietnam from November 1967 to June 1969 and that his 
military occupational specialty was a 76V20 EQ Specialist.  

In records submitted in 2008, the veteran contends stressors 
that were not on record prior to the October 2006 RO 
decision, and which the RO has not had a chance to review.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a comprehensive statement 
containing as much additional detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability a detailed 
description of the events and identifying 
information concerning any individuals 
involved in these events, including their 
names, ranks, units of assignment or any 
other identifying details.  

2.  If the veteran has provided any 
additional information by which 
meaningful research may be performed, the 
RO should attempt to confirm any of the 
stressors supplied by the veteran through 
all appropriate channels.  This should 
only be done if the veteran has provided 
adequate information by which a 
meaningful attempt to confirm any of the 
alleged stressors may be confirmed.  

3.  If, any only if, a stressor has been 
confirmed, the veteran should be examined 
by a VA psychiatrist to determine whether 
any psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification for any 
disorder present.  The purpose of this 
evaluation is to determine whether the 
veteran has a PTSD and whether any PTSD 
condition found is related to a stressor 
in active service.  The examination 
report should include a detailed account 
of all pathology found to be present.  

All special studies or tests, including 
psychological testing and evaluations, 
deemed necessary by the examiner, are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with his examination.  The 
examiner should provide explicit 
responses to the following questions:  

(a)  Does the veteran have PTSD?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder, and 
comment upon the link between such a 
stressor or stressors and current 
symptoms.

2.  The RO should re-adjudicate the 
veteran's claim for entitlement to 
service connection for PTSD, on a de 
novo basis.  If not all the desired 
benefits are granted, a supplemental 
statement of the case should be 
furnished to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


